282 Pa. Superior Ct. 189 (1980)
422 A.2d 892
In the Interest of John DIXON, Infant.
Appeal of John DIXON.
Superior Court of Pennsylvania.
Submitted June 13, 1980.
Filed November 21, 1980.
*190 Charles B. Coleman, Assistant Public Defender, Reading, for appellant.
J. Michael Morrissey, District Attorney, Reading, for Commonwealth, participating party.
Before HESTER, CAVANAUGH and VAN der VOORT, JJ.
HESTER, Judge:
Following the submission of the within appeal, this court has been advised by the District Attorney of Berks County that the appellant is now a fugitive. This information has been verified by the Office of the Public Defender, counsel for appellant. Where an appellant is a fugitive while his appeal is pending, the appeal should be quashed. Pa.Rules of Appellate Procedure 1972; Commonwealth v. Borden, 256 Pa.Super. 125, 389 A.2d 633 (1978), wherein this court cited Commonwealth v. Galloway, 460 Pa. 309, 333 A.2d 741 (1975), in part:
"The rationale behind dismissal of an appeal while a convicted defendant is a fugitive from justice rests upon the inherent discretion of any court to refuse to hear the claim of a litigant who, by escaping, has placed himself beyond the jurisdiction and control of the court, and hence, might not be responsive to the judgment of the court. See Smith v. United States, 94 U.S. 97, 24 L.Ed. 32 (1876); Ruetz v. Lash, 500 F.2d 1225 (7th Cir. 1974); *191 United States v. Swigart, 490 F.2d 914 (10th Cir. 1973); Johnson v. Laird, 432 F.2d 77 (9th Cir. 1970) . . ."
For the foregoing reason, the appeal will be dismissed.